THE THIRTEENTH COURT OF APPEALS

                                    13-19-00202-CV


                  Dr. Tibor Toth, DMD, D/B/A Toth Pediatric Dentistry
                                          v.
                                   Yeridia Martinez


                                   On Appeal from the
                    444th District Court of Cameron County, Texas
                         Trial Cause No. 2018-DCL-02414-H


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants, Dr. Tibor Toth, DMD, D/B/A Toth Pediatric Dentistry.

      We further order this decision certified below for observance.

October 3, 2019